Case ZL CV OLOZ BIR REKUMeN2? Filed taeWAs Page 4 ofS

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
OFFICE OF THE CLERK
AT SEATTLE

    

 

  

WILLIAM M. MCCOOL 2 0 ‘ vaty y
CLERK OF COURT MAK eS
700 STEWART ST. , ‘TOF
SEATTLE, WA 98101 DEPAR oT aTiON
JUDICIAL
December 28, 2018
FAK Ud 2Uis
King County Superior Court ad
516 3rd Ave DEPART Mit UP
Seattle, WA 98104 JUDICIAL ADMINISTRATION

   

RE: Peterson v. Kennewick et al
Case #2:18-cv—01302-BJR.
Dear Clerk:

Please find enclosed the certified copy of Judge Barbara J. Rothstein's Order Remanding Case to State Court
in the above-referenced case. A certified copy of the docket sheet is also included.

Please return the copy of this cover letter with the following information:

Superior Court Case Number(s):No CourtNumber |A-2-O2\G1-S2 Sg Eo

Assigned to Judge.__N\e gent Dea Blo

Completed by Deputy Clerk:

 

Thank you in advance for your cooperation and assistance.
Sincerely,
s/Tomas Hernandez,

Deputy Clerk

Enclosures
OFFICIAL BUSINESS “ | | | |

PENALTY FOR PRIVATE USE $300

POSTAGE WILL BE PAID BY ADMIN OFFICE OF THE U.S. COURTS

CLERK U.S. DISTRICT COURT
UNITED STATES COURTHOUSE
700 STEWART ST, SUITE 2310
SEATTLE WA 98101-9906

O
N
oO
o
©
ou
Oo
a
—
oO
©
=
©
©
Oo
&
iL
Oo
o
~
Cc
o
E
SS
oO
oO
Qa
a
ry
a
N
oO
o
al

NO POSTAGE
NECESSARY
IF MAILED
IN THE
UNITED STATES

 
